Citation Nr: 1637063	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  07-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to increased ratings for a right knee disability, to include separate ratings in excess of 10 percent based on arthritis and instability.   

2.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Robert J. Levine, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 1982.

This matter is on appeal from rating decisions in September and November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   

The Veteran testified in October 2009 before a Veterans Law Judge who is no longer with the Board.  While the Veteran was informed of this fact and offered the opportunity to testify at a new hearing, he declined.  Nevertheless, VA's duty to provide the Veteran a hearing before the Board has been met.  See 38 C.F.R. § 20.700 (2015).  A transcript of the original hearing is of record.

This appeal was remanded by the Board in December 2009 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to service connection for a right hip disorder was raised by the Veteran's representative in a September 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

The Board apologies for the delays in the fully adjudication of this case. 


REMAND

Unfortunately, further development is required before the Veteran's right knee disability may be adjudicated.  Specifically, in its December 2009 Remand, the Board instructed the RO to schedule the Veteran for new VA examinations addressing the current extent of his right knee and left hip disabilities.  While a new examination was obtained in November 2014, the Board finds it is inadequate for two reasons.  

First, while the VA examiner measured range of motion right knee, and noted that there was pain during such motion, the examiner noted only that the pain "causes functional loss."  There was no indication of the extent to which such pain additionally limited the Veteran's range of motion.  

Second, since the time of that VA examination, the U.S. Court of Appeals for Veterans Claims (Court) held that, when evaluating a musculoskeletal disability, 38 C.F.R. § 4.59 specifically requires that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  See Correia v. McDonald, 28 Vet.App. 158 (2016).  

The VA examination in November 2014 did not measure both active and passive range of motion.  Moreover, while it was noted that there was pain upon weight-bearing, there was no indication of how this pain affects the Veteran's range of motion or joint functioning overall.  In the Board's view, it does not appear that the VA examiner utilized the most recent revisions of the Disability Benefits Questionnaire (DBQ) for knee and hip disabilities, found on VA's web page at http://www.benefits.va.gov/COMPENSATION/dbq_ListByDBQFormName.asp (Form 21-0960M-9).  

When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the November 2014 VA examination is incomplete, it is not sufficiently adequate in order for the claim to be considered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Next, the Veteran's representative submitted a statement in September 2016 which included a document detailing benefits the Veteran receives from the Social Security Administration (SSA).  While this document does not indicate that he receives disability income from the SSA, the representatives statements suggest that the Veteran may have applied for such benefits.  Therefore, the RO should attempt to acquire any treatment records, if any, that have been submitted to the SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)

Finally, in his September 2016, statement, the Veteran's representative argued that the Veteran is unemployable due to his service-connected disabilities.  When a Veteran submits a claim for an increased rating, it is a claim for the highest rating available, to include entitlement to TDIU, if raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As this issue has been raised by the Veteran's representative, it is incorporated into the appeal and should be addressed as part of this Remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Providence, Rhode Island, for the period since October 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment relevant to his knee or hip disabilities, or any information regarding his employability, he should be afforded an appropriate opportunity to submit them.

2. Obtain the Veteran's SSA records, if available, including the medical evidence used to determine disability eligibility and ensure that they are entered into his VBMS file.

3.  Schedule the Veteran for a new VA examination to determine the current nature and severity of service-connected right knee and left hip disabilities.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should describe all symptomatology related to the service-connected right knee and left hip disabilities disability to specifically include the active and passive range of motion in flexion and extension, to include in weight-bearing and nonweight-bearing postures; the degree in motion at which pain begins; and the degree of functional loss that results from any knee or hip symptoms.

The examiner should also evaluate the degree of instability in right knee and the presence of any injury to the semilunar cartilage.  The examiner must consider the Veteran's lay statements regarding his disabilities, to include how his right knee and left hip disabilities affect his daily activities.

4.  The examiner is also asked to provide an opinion, based on a review of the claims file, and an interview with the Veteran, whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment that is consistent with his education and occupational experience.  If the Veteran is felt capable of employment, the examiner should state what type of employment and what accommodations would be needed due to the service-connected disabilities.

5.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

